El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En una corte municipal de San Juan fué presentada una demanda en reclamación de $75 y la corte señaló el día para la comparecencia de las partes de acuerdo eon la Ley No. 10 *598de 1921 estableciendo un procedimiento especial para recla-maciones que no excedan de $100. El demandado contestó y formuló contrademanda, para que el demandante y contra-demandado le pagase la cantidad de $150. La corte municipal dictó sentencia .condenando al contrademandado y de-mandante a pagar al demandado y contrademandante la can-tidad de. $125 y contra ella estableció el demandante recurso de apelación para ante la corte de distrito en la que pre-sentó doce días después 'una transcripción de los autos, cer-tificada por los abogados de las partes. El día que estaba señalado para verse el juicio de nuevo en la corte de dis-trito el demandado presentó moción a dicba corte solicitando que desestimase la apelación por carecer de jurisdicción para conocer de ella por no haber sido presentados en la expresada corte los autos originales de la corte municipal. Oídas las partes sobre esa moción quedó pendiente su resolución siendo luego declarada sin lugar, el mismo día, por el fundamento de que existiendo una contrademanda por más de $100 el caso había quedado’ fuera de los procedimientos de la ley de 1921 y también del procedimiento para la apelación en esos casos.
Convenimos con la corte inferior en la conclusión a que llegó en este caso, pues el procedimiento especial y la manera de tramitar la apelación regulada por la ley antes citada tuvo por objeto juicios y apelaciones rápidas en los casos en que la cuantía reclamada en la demanda no exceda de $100 j pero cuando por virtud de una contrademanda que es conse-cuencia de la demanda se reclama una cantidad superior a $100, entonces ya no existe en el litigio entre, las partes una cuantía de $100 o menos sino superior, y por tanto el caso queda fuera do la especialidad de dicha ley y no es necesario que los autos originales! de la corte municipal se radiquen en el tribunal dentro de cinco días de interpuesta la apelación contra la sentencia.
Por lo expuesto el auto de certiorari expedido debe ser amblado.